Citation Nr: 0023677	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 1997, this case was 
remanded for further development.

In April 1998, the veteran's claims folder was transferred to 
the St. Petersburg, Florida RO.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for torticollis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


REMAND

In September 1997, the Board remanded this claim and 
included, inter alia, the following instructions:

1.  The RO should contact the Naval 
Historical Center, Ship's Deck Log 
Section, Washington Naval Yard, 
Washington, DC 20374-0571, and request 
that the deck logs for the USS PYRO be 
reviewed to determine whether any 
ammunition accidents or mishaps occurred 
during the term the veteran served on 
board the PYRO, i.e., the period between 
16 November 1965 and 21 January 1966 
(emphasis added).  The deck logs should 
further be reviewed to determine whether 
the PYRO participated in any underway 
ammunition replenishments during this 
period, and/or whether the PYRO took on 
ammunition at any time during this 
period.  All attempts to secure this 
information must be documented in the 
claims folder.

2.  Thereafter, the veteran should be 
admitted to a VA Medical Center for a 
period of observation and evaluation by a 
board of three psychiatrists who have not 
previously provided treatment to the 
claimant.  These examiners must review 
the veteran's claims folder and a copy of 
this REMAND.  Following their review the 
examiners are requested to answer the 
following questions:  A) Does the veteran 
currently have a psychiatric disorder?  
B) Is it at least as likely as not that 
this disorder is related to the 
appellant's active duty service?  C) If 
the veteran has a disorder that is 
related to service what verified 
inservice event or events triggered the 
development of the disorder?  D) If an 
acquired psychiatric disorder is found to 
be related to the veteran's active duty 
service why were no symptoms presented by 
the veteran until 1986, more than 20 
years postservice?  E) Does the mere fact 
that the veteran was stationed on board 
an ammunition ship while on active duty 
support a causal relationship between a 
current psychiatric disorder and his 
active duty service?  F) Does this 
veteran have an "egg shell" psyche such 
that he was more susceptible to inservice 
stress than most other people?  A 
complete rationale for any and all 
opinions provided must be included in the 
report.  The claims folder must be 
available and reviewed by each of the 
three examiners, and each examiner should 
reconcile her/his report with the reports 
authored by any colleague.  The 
examination report should be typed.

In accordance with the latter instruction, the veteran was 
admitted to the St. Petersburg, Florida VA Medical Center 
(VAMC) in November 1998 for a period of observation and 
evaluation lasting three days.  Thereafter, a multiaxial 
psychiatric evaluation report was prepared.  The discharge 
summary set forth diagnoses that included features of 
schizoid, passive-aggressive, and dependent personality 
traits on Axis II.  No acquired psychiatric disorder was 
listed as a diagnosis on Axis I.

Unfortunately, the Remand instruction concerning psychiatric 
observation and evaluation were not fully complied with.  For 
example, there is no indication in the November 1998 
discharge summary that the veteran was observed and evaluated 
by a board of three psychiatrists as required by the Remand.  
The discharge summary names the veteran's attending 
physician, and the summary appears to have been dictated by 
another physician.  Thus, at most, two physicians evaluated 
the veteran during his stay at the VAMC.  Likewise, there is 
no evidence in the discharge summary that if more than one 
physician evaluated the veteran, he or she made an 
independent evaluation which was then compared and reconciled 
with that arrived at by the co-evaluator(s), in the manner of 
a "board."  Notably, the claims file contains a handwritten 
clinical record documenting that the veteran was seen by what 
appears to be a third physician shortly before being admitted 
to the VAMC for observation.  That clinical note shows that 
he was diagnosed at that time with, inter alia, PTSD, panic 
disorder, and anxiety.  However, this finding was not 
considered in the discharge summary, nor was it reconciled 
with any other report.  Moreover, although the discharge 
summary documents a diagnosis of a personality disorder, it 
does not answer the specific questions presented in the 
remand, nor does it reconcile any conflicting opinions as to 
the appropriateness of any diagnosis.

Finally, while the record does show that some deck logs from 
the USS PYRO were obtained, the daily logs dating from 1 
January to 21 January 1966 have yet to be secured, or their 
absence from the record explained.  Therefore, further 
development is in order.

Hence, further development must be accomplished before the 
Board may decide this appeal.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO must contact the Naval 
Historical Center, Ship's Deck Log 
Section, Washington Naval Yard, 
Washington, DC 20374-0571, and request 
that the deck logs for the USS PYRO be 
reviewed to determine whether any 
ammunition accidents or mishaps occurred 
during the period from 1 January to 21 
January 1966.  Those logs, as well as 
those currently of record, must then be 
reviewed by the RO to determine whether 
the PYRO participated in any underway 
ammunition replenishments during this 
period, and/or whether the PYRO took on 
ammunition while moored at any time 
during this period.  The RO's report 
pertaining to this review must be added 
to the claims folder.  All attempts to 
secure the remaining logs must be 
documented in the claims folder.  If any 
logs cannot be secured that fact must be 
documented in the file, and the veteran 
informed in writing.

2.  Thereafter, the veteran should be 
readmitted to a VAMC for a period of 
observation and evaluation by a board of 
three psychiatrists who have not 
previously provided treatment to or 
examined the claimant.  These examiners 
must review the veteran's claims folders 
and a copy of this REMAND.  Following 
their review, the examiners are to 
prepare reports in which they each answer 
the following questions:  

A) Does the veteran current have a 
psychiatric disorder?  

B) Is it at least as likely as not 
that this disorder is related to the 
appellant's active duty service?  

C) If the veteran has a disorder 
that is related to service what 
verified inservice event or events 
triggered the development of the 
disorder?  What evidence verified 
this event or events besides the 
appellant's own statements? 

D) If an acquired psychiatric 
disorder is found to be related to 
the veteran's active duty service, 
why were no symptoms presented by 
the appellant until 1986, more than 
20 years postservice?  

E) Does the mere fact that the 
veteran was stationed on board an 
ammunition ship while on active duty 
support a causal relationship 
between a current psychiatric 
disorder and his active duty 
service?  

F) Does this veteran have an "egg 
shell" psyche such that he was more 
susceptible to inservice stress than 
other people?  

A complete rationale for any and all 
opinions provided must be included in 
each report.  Each examiner must 
reconcile her/his report with the reports 
authored by all other colleagues.  A 
final report incorporating the final 
opinion of the board of three 
psychiatrists should also be submitted.  
Each examination report should be typed.  

3.  If the veteran fails to report for 
the requested period of observation and 
examination the claims folder should be 
referred to a VA Medical Center for a 
records review by a board of three 
psychiatrists.  Following their review 
the examiners must prepare a report which 
provides answers to each of the questions 
outlined above. 

4.  The RO then should review all reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.  Stegall.

5.  If the examination reports are 
satisfactory, the RO should reevaluate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, on a de novo 
basis.

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


